        Case 2:18-cv-00873-TLN-CKD Document 26 Filed 11/02/20 Page 1 of 1

 1   RICHARD E. ZUCKERMAN
     Principal Deputy Assistant Attorney General
 2
     STEPHEN S. HO
 3   Trial Attorney, Tax Division
     United States Department of Justice
 4   P.O. Box 227, Ben Franklin Station
     Washington, D.C. 20044
 5   Tel: (202) 616-8994
     Fax: (202) 514-6866
 6   Email: Stephen.S.Ho@usdoj.gov
     Attorney for the Internal Revenue Service
 7
                               IN THE UNITED STATES DISTRICT COURT
 8                           FOR THE EASTERN DISTRICT OF CALIFORNIA
 9
     PAUL STANCO, JOSE M. LINARES,                        Case No. 2:18-cv-00873-TLN-CKD
10   MARIA V. LINARES, HENRY M.
     STRODKA, AND BOZENA M. STRODKA                        ORDER EXTENDING TIME FOR
11                                                         DEFENDANT TO RESPOND TO
                    Plaintiffs,                            PLAINTIFFS’ FIRST AMENDED
12          v.                                             COMPLAINT
13   INTERNAL REVENUE SERVICE,
14                  Defendant.
15

16          Good cause appearing, the parties’ stipulation to postpone the deadline for Defendant to

17   respond to Plaintiffs’ First Amended Complaint until after the Court rules on Plaintiffs’ pending

18   motion to amend that complaint is GRANTED.

19

20          SO ORDERED.

21
            Dated: October 30, 2020
22
                                                                Troy L. Nunley
23                                                              United States District Judge

24

25

26

27

28
                                                     1
                                                                      Case No. 2:18-cv-00873-TLN-CKD
           ORDER EXTENDING TIME FOR DEFENDANT TO RESPOND TO PLAINTIFFS’ FIRST AMENDED COMPLAINT
